DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6, 8-9, and 11-13 are amended. Claims 7 and 10 are as previously presented. Claims 16-17 are newly added. Claim 15 has been cancelled. Claim 14 is withdrawn due to the restriction notice filed on 06/15/2020. Therefore, claims 1-13 and 16-17 are currently pending and have been considered below.

Response to Amendment
The amendment filed on April 12, 2022 has been entered. Examiner appreciates the amendments made to the claims by the applicant to improve clarification and ensure antecedent basis as there was confusion regarding the receptacle and the user-receptacle.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 17 recites the limitations “the input device” in line 1. There is insufficient antecedent basis for these limitations in the claim. For examination purposes, claim 17 will be read as “the input device” equating to the “an input device” in claim 16. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, 9-10, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Flick et al. (WO 2016005417 A1, hereinafter Flick 2016) in view of Baarman et al. (WO 2015148089 A1, hereinafter Baarman).
Regarding claim 1, Flick 2016 discloses a machine for preparing and dispensing a beverage (Modified Fig. 1, 4: beverage preparation machine) comprising: 
an extracting unit configured for extracting a beverage ingredient capsule to form the beverage (Modified Fig. 1, 14: extracting unit, where capsule 6 is put into the extracting unit), 
the extracting unit having a first part and a second part that are relatively movable between a distant position configured for inserting and/or removing a beverage ingredient capsule and a close position configured for securing and extracting the beverage ingredient capsule (Modified Fig. 1, 42: cavity, where the cavity contains injector 40 and extraction wall 46 which are both moveable relative to each other, where the first and second parts are shown in the red circles on the actuator system); and  
a control unit configured for controlling the extracting unit to extract the beverage ingredient capsule (Page 7, Para. 3, lines 6-7, “…the processing unit to control the actuator unit to actuate the capsule transfer mechanism is response to the sensor signal…”); and 
an outlet for dispensing the beverage formed by extracting the beverage ingredient capsule to a user-receptacle, the user-receptacle being located in a receptacle placing area (Modified Fig. 1, 48: outlet and 8: user-receptacle), 
an external placement support on which such machine is located, or a machine support to collect the beverage (Modified Fig. 1, 20: base), 
the extracting unit comprises an actuator configured to relatively move the first part and the second part between the distant position and the close position (Extraction Unit, lines 1-4, “The extraction unit 14 is operable to receive and process the capsule 6 to extract an ingredient therefrom...”, Page 12, lines 5-7, “The capsule holder loading mechanism 34 is operable to drive the capsule holder 32 between the capsule receiving position and the capsule extraction position. To this end the capsule holder loading mechanism 34 typically comprises a linear actuator…”, where the first and second parts are shown in Modified Fig. 1),
the actuator being connected to the control unit and controlled (Page 30, lines 33-35, “…control system comprising a processing unit…the processing unit to control the actuator unit to actuate the capsule transfer mechanism is response to the sensor signal…”).
Flick 2016 does not disclose:
Moving the first and the second parts of the actuator when the detecting arrangement detects the user receptacle in the receptacle placing area.
However, Baarman discloses, in the similar field of capsule based beverage making apparatuses, a beverage apparatus that has a sensor to determine whether there is a user-receptacle placed in an user-receptacle holding area and if there is such an user-receptacle, to activate the brewing processing (Para. 0069, lines 8-10, “When the optical sensor array detects a receptacle with the diameter of a cup, the beverage dispenser will be set to brew a single serving.”, where Para. 0069, lines 12-15, “…Figs. 3A-B, 4A-B and 5A-B, the surface of the base may include a plurality of radially symmetric slots 41…that may allow ambient light to pass from above the base to array of optical sensors (not shown) disposed below the surface.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the brewing processing in Flick 2016, which comprises Page 3, lines 17-19, “…an enhanced brewing process of the machine, wherein: the capsule is inserted into a extraction unit; heated water is injected into an inlet made in the capsule…”, where actuation of the capsule holder from open to closed positions would occur, to include and be dependent upon the addition of the optical sensors to detect a user-receptacle as taught by Baarman. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having the brewing apparatus be able to detect the size of the user-receptacle in order to brew a precise single or multiple amount of servings, as stated by Baarman, Para. 0069, lines 4-6, “In embodiments of this nature, the beverage dispenser may be configured to automatically set the brewing volume based on the size of the receptacle placed on the beverage dispenser.”. 
Further clarification of the combination of Baarman with Flick 2016 is discussed below. The brewing process and the actuation of the first and second parts of the capsule holder in Flick 2016 is already dependent on multiple sensors for detecting capsule presence and type (Page 4, lines 4-7, “…capsule detector, such as an optical or inductive sensor, is arranged to detect the presence and optically the type of a capsule supported on a movable capsule support. If a capsule is detected by the sensor…then the movable capsule support is actuated to effect transfer of the capsule to the capsule to the extraction unit.”, where the capsule holder would then move to a capsule receiving position, Page 11, lines 28-29, “The capsule holder 32 is operable to move between a capsule receiving position and a capsule extraction position…”). Therefore, since both the receptacle detection sensors from Baarman and the already existing capsule detection sensors from Flick 2016 serve the same purpose of determining when to start the brewing process (as shown in Flick 2016, brewing process includes actuation of the capsule holder), the teaching of detection sensors from Baarman would be an obvious addition to the apparatus of Flick 2016.

    PNG
    media_image1.png
    887
    1189
    media_image1.png
    Greyscale

Modified Figure 1, Flick 2016
Regarding claim 2, modified Flick 2016 teaches the apparatus according to claim 1, as set forth above, discloses wherein the extraction unit comprises a beverage ingredient capsule feeder for feeding a capsule to an extraction chamber (Inherently disclosed in Flick 2016, Fluid Supply, Para. 2, line 4, “…a capsule holder loading mechanism 34…”), the capsule feeder having a capsule dispenser having a release configuration configured for releasing the beverage ingredient capsule from the capsule feeder towards the extraction chamber and a retain configuration configured for retaining the beverage ingredient capsule away from the extraction chamber (Inherently disclosed in Flick 2016, Fluid Supply, Para. 4, lines 19-21, “…capsule holder loading mechanism 34 is operable to drive the capsule holder 32 between the capsule receiving position and the capsule extraction position…comprises a linear actuator…”).
Regarding claim 3, modified Flick 2016 teaches the apparatus according to claim 2, as set forth above, discloses wherein the control unit controls the capsule dispenser (Inherently disclosed in Flick 2016, Fluid Supply, Para. 4, lines 19-20, “…The capsule holder loading mechanism 34 is operable to drive the capsule holder 32…”) to release the beverage ingredient capsule from the capsule feeder when the first part and the second part are in the distant position (Inherently disclosed in Flick 2016, Page 6, lines 31-35, “…The capsule transfer mechanism may be configured to effect transfer of a capsule to the extraction unit by effecting transfer of the capsule to a capsule insertion channel of the extraction unit…comprise…actuation member drive mechanism…”, where the extraction occurs when the capsule holder is in the capsule extraction position, where the actuator is not closed onto the capsule) or moving towards the distant position for an entry of the beverage ingredient capsule into the extraction chamber when the first part and the second part are brought back into the close position.
Regarding claim 5, modified Flick 2016 teaches the apparatus according to claim 2, as set forth above, discloses wherein the capsule feeder comprises or is associated with a capsule sensor connected to the control unit (Inherently disclosed in Flick 2016, Claim 12, Para. 4, “…processing unit to control the actuator unit to actuate the capsule transfer mechanism is response to the sensor signal…”), the control unit being configured to bring or maintain the capsule dispenser in the retain configuration when the capsule sensor senses no such beverage ingredient capsule on or at the capsule dispenser (Inherently disclosed in Flick 2016, Claim 1, Para. 4, “…a capsule detection system comprising a first sensor arrangement of one or more sensors arranged to detect the presence of a capsule on the movable capsule support…”, where if no capsule is detected, the system retains its current state).
Regarding claim 7, modified Flick 2016 teaches the apparatus according to claim 1, as set forth above, discloses wherein the unit comprises a liquid supplier for supplying liquid (Inherently disclosed in Flick 2016, Page 7, line 30, “…a fluid supply operable to supply fluid to the extraction unit…”), the liquid supplier being connected to and controlled by the control unit to supply the liquid into the extraction chamber (Inherently disclosed in Flick 2016, Claim 14, “…control the fluid supply and/or the extraction unit using information related to the detected type of the capsule…”) and to interrupt such supply, automatically and/or manually via an user-interface connected to the control unit and/or when a removal of the user-receptacle is detected by the detecting arrangement (Inherently disclosed in Flick 2016, Page 22, lines 23-25, “…The user interface 68 is operable to receive commands from a user and to supply the commands to the processing unit 70 for execution…execute an extraction process…”).
Regarding claim 9, modified Flick 2016 teaches the apparatus according to claim 7, as set forth above, discloses wherein the control unit configured to control the liquid supplier to not supply automatically the liquid into the extraction chamber when the first part and the second part have reached the close position without any beverage ingredient capsule housed in the extraction chamber (Inherently disclosed in Flick 2016, Page 7, lines 29-35, “…an extraction unit … a fluid supply operable to supply fluid to the extraction unit…the processing unit to control the actuator unit to actuate the capsule transfer mechanism is response to the sensor signal…”, where without any sensor signal, the fluid supply will not be sent into extraction chamber).
Regarding claim 10, modified Flick 2016 teaches the apparatus according to claim 7, as set forth above, discloses which comprises a capsule sensor connected to the control unit and configured for sensing a type of a beverage ingredient capsule fed to the extraction chamber (Inherently disclosed in Flick 2016, Page 5, Para. 1, lines 7-9, “…a second sensor arrangement of one or more sensors arranged to detect/determine a geometric property (e.g. a length) of a portion of the capsule preferably to determine a type of the capsule….”), the control unit being configured to control the liquid supplier according to a liquid supply program associated with the type (Inherently disclosed in Flick 2016, Control System, Para. 1, lines 2-3, “…control system 18 is operable to control the other first level components to extract the one or more ingredients from the capsule 6…”, where commands may include “adjust[ing] an operating parameter of the beverage preparation machine 4”).

Regarding claim 13, Flick 2016 discloses a combination of a machine for preparing and dispensing a beverage (Modified Fig. 1, 14: extracting unit) comprising an extracting unit for extracting a beverage ingredient capsule to form the beverage (Modified Fig. 1, 6: capsule), the extracting unit having a first part and a second part that are relatively movable between a distant position configured for inserting and/or removing a beverage ingredient capsule and a close position configured for securing and extracting the beverage ingredient capsule (Modified Fig. 1, 42: cavity, where the cavity contains injector 40 and extraction wall 46 which are both moveable relative to each other); a control unit configured for controlling the extracting unit to extract the beverage ingredient capsule (Page 7, Para. 3, lines 6-7, “…the processing unit to control the actuator unit to actuate the capsule transfer mechanism is response to the sensor signal…”); an outlet configured for dispensing the beverage (Modified Fig. 1, 48: outlet and 8: user-receptacle) formed by extracting the beverage ingredient capsule to a user-receptacle located in a receptacle placing area, an external placement support on which the machine is located or a machine support to collect the beverage (Modified Fig. 1, 20: base); the extracting unit comprises an actuator configured to relatively move the first part and the second part between a distant position and a close position (Extraction Unit, lines 1-4, “The extraction unit 14 is operable to receive and process the capsule 6 to extract an ingredient therefrom...”), the actuator being connected to the control unit and controlled (Page 30, lines 33-35, “…control system comprising a processing unit…the processing unit to control the actuator unit to actuate the capsule transfer mechanism is response to the sensor signal…”).
Flick 2016 does not disclose:
Moving the first part and the second part when the detecting arrangement detects the user-receptacle in the receptacle placing area and the beverage ingredient capsule.
However, Baarman discloses, in the similar field of capsule based beverage making apparatuses, a beverage apparatus that has a sensor to determine whether there is a user-receptacle placed in an user-receptacle holding area and if there is such an user-receptacle, to activate the brewing processing (Para. 0069, lines 8-10, “When the optical sensor array detects a receptacle with the diameter of a cup, the beverage dispenser will be set to brew a single serving.”, where Para. 0069, lines 12-15, “…Figs. 3A-B, 4A-B and 5A-B, the surface of the base may include a plurality of radially symmetric slots 41…that may allow ambient light to pass from above the base to array of optical sensors (not shown) disposed below the surface.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the brewing processing in Flick 2016, which comprises Page 3, lines 17-19, “…an enhanced brewing process of the machine, wherein: the capsule is inserted into a extraction unit; heated water is injected into an inlet made in the capsule…”, where actuation of the capsule holder from open to closed positions would occur, to include and be dependent upon the addition of the optical sensors to detect a user-receptacle as taught by Baarman. 
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having the brewing apparatus be able to detect the size of the user-receptacle in order to brew a precise single or multiple amount of servings, as stated by Baarman, Para. 0069, lines 4-6, “In embodiments of this nature, the beverage dispenser may be configured to automatically set the brewing volume based on the size of the receptacle placed on the beverage dispenser.”. 
Further clarification of the combination of Baarman with Flick 2016 is discussed below. The brewing process and the actuation of the first and second parts of the capsule holder in Flick 2016 is already dependent on multiple sensors for detecting capsule presence and type (Page 4, lines 4-7, “…capsule detector, such as an optical or inductive sensor, is arranged to detect the presence and optically the type of a capsule supported on a movable capsule support. If a capsule is detected by the sensor…then the movable capsule support is actuated to effect transfer of the capsule to the capsule to the extraction unit.”, where the capsule holder would then move to a capsule receiving position, Page 11, lines 28-29, “The capsule holder 32 is operable to move between a capsule receiving position and a capsule extraction position…”). Therefore, since both the receptacle detection sensors from Baarman and the already existing capsule detection sensors from Flick 2016 serve the same purpose of determining when to start the brewing process (as shown in Flick 2016, brewing process includes actuation of the capsule holder), the teaching of detection sensors from Baarman would be an obvious addition to the apparatus of Flick 2016.
Regarding claim 16, modified Flick 2016 teaches the apparatus according claim 1, as set forth above, discloses wherein the control unit is connected to an input device (Inherently disclosed in Flick 2016, Page 22, line 19, “The control system 18…”, where the control system is the control unit and has input devices, Page 23, lines 38-40, “…processing unit 70…receive an input, for example, commands from the user interface 68 and/or the signal of the sensors…”) for overriding or completing a control of the extracting unit based on the detecting arrangement (Inherently disclosed in modified Flick 2016, Page 22, lines 7-9, “…processing unit 70 may comprise program code (or programmed logic) to effect reading of a code of a capsule 6 using the code reading system 50 and/or transfer of the capsule to the extraction unit 14…IF first type capsule detected THEN read code using code reading system 50 AND IF code successfully read THEN transfer capsule…”, where the code allows for completion of a step in the control of the extracting unit based on detection, where the teaching from Baarman would include an additional detection sensor).
Regarding claim 17, modified Flick 2016 teaches the apparatus according claim 1, as set forth above, discloses wherein the input device (Inherently disclosed in Flick 2016, lines 31-32, “The or each sensor 56 is operable to provide a signal to the processing unit 70 for monitoring of the extraction process and/or a status of the beverage preparation machine 4.”) comprises a user-interface and/or a capsule sensor for sensing a capsule ready to be inserted into the extracting unit (Inherently disclosed in Flick 2016, Page 21, lines 17-18, “In this way it is operable to detect the proximity of a base of the body of a capsule 6 thereto when the capsule 6 is arranged on the movable capsule support 66.”, where the sensor can detect when the capsule is on the capsule support or when the capsule is ready for insertion).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Flick et al. (WO 2016005417 A1, hereinafter Flick 2016) in view of Baarman et al. (WO 2015148089 A1, hereinafter Baarman) in further view of Degli Esposti Venturi (WO 2013042042 A1, hereinafter Degli).
Regarding claim 4, modified Flick teaches the apparatus according to claim 2, as set forth above.
Modified Flick does not disclose: 
Wherein the control unit controls the capsule dispenser to retain the beverage ingredient capsule at the capsule feeder and away from the extraction chamber when the first part and the second part are in the close position or relatively moving thereto or in the distant position and about to move to the close position so as to leave insufficient time for the beverage ingredient capsule, if it were released from the capsule dispenser, to be received into the extraction chamber prior to the first part and the second part reaching the close position.
However, Degli discloses, in the same field of invention of beverage producing machines with capsule inserts, a control unit with the ability to retain the capsule from the extraction chamber when the extraction chamber parts are not ready for receiving the capsule (Claim 1, “first retaining means for holding a cartridge (2) in the first standby zone…second retaining means…retain a cartridge (2) at a second retaining zone…at least one check and control unit (35)…”, where the control unit is able to control movement of the retaining means and the standby zones serve to prevent movement into the extraction chamber while the chamber is unable to receive more capsules, Page 10, Para. 2, lines 5-7, “…retaining of the second cartridge 2 standing by in the second standby zone 37, at least while a first beverage is being made using a first cartridge 2…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the beverage making apparatus from modified Flick with the multiple retaining means and standby zones to prevent capsule movement as taught by Degli.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of preventing movement into the extraction chamber when the chamber is not ready to receive, which can reduce injury as stated by Degli, Para. 2 before claims, lines 1-2, “…both the avoidance of damage to the device caused by any cartridge jamming, and the prevention of injury if the user were to insert his fingers at the second retaining means…”.
Regarding claim 6, modified Flick teaches the apparatus according to claim 1, as set forth above, discloses wherein the control unit is configured to control the actuator so that the first and second part are moved by the actuator: from the close position into the distant position when the detection arrangement detects the user-receptacle into the receptacle placing area (Inherently disclosed in Flick 2016, Page 8, lines 30-35, “…detecting a capsule and identifying a type of a capsule using the capsule detection system; actuating with the actuator unit the capsule transfer mechanism to transfer the capsule to the extraction unit…”, where when the capsule is inserted into the extraction unit, the extractors would inherently be opened).
Modified Flick does not disclose:
Actuator control from the distant position into the close position after a predetermined period of time has lapsed starting from detecting the user-receptacle or from reaching the distant position.
However, Degli discloses, in the same field of invention of beverage producing machines with capsule inserts, actuator control and movement from an open position to a close position after a predetermined period of time has lapsed after detecting the placement of a capsule (Page 19, Para. 4, lines 2-5, “…[check and control unit] may be programmed to reclose the unit 3 either when the detection sensor 49, 50 indicates an away movement by what it previously detected as approaching, or automatically several seconds after opening…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the beverage making apparatus from modified Flick with the control for the extraction mechanism to automatically close post-detection after several seconds as taught by Degli.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of preventing cartridge jamming as stated by Degli, Para. 2 before claims, lines 1-2, “…both the avoidance of damage to the device caused by any cartridge jamming…”.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Flick et al. (WO 2016005417 A1, hereinafter Flick 2016) in view of Baarman et al. (WO 2015148089 A1, hereinafter Baarman) in further view of Talon et al. (ES 2564034 T3, hereinafter Talon).
Regarding claim 8, modified Flick 2016 teaches the apparatus according to claim 7, as set forth above, discloses wherein the control unit is configured to control the liquid supplier to supply automatically the liquid into the extraction chamber (Inherently disclosed in Flick 2016, Page 7, lines 29-35, “…an extraction unit… a fluid supply operable to supply fluid to the extraction unit… the processing unit to control the actuator unit to actuate the capsule transfer mechanism is response to the sensor signal…”) when: the first part and the second part have reached their close position with the beverage ingredient capsule housed in the extraction chamber upon moving the first part and the second part from the distant position to the close position so as to combine the liquid with an ingredient contained in the beverage ingredient capsule and form the beverage for dispensing via the outlet (Inherently disclosed in Flick 2016, Beverage Preparation Machine, Para. 1, lines 3-4, “…injection of fluid in to the capsule, whereby the extracted ingredient forms at least part of a beverage collected in the receptacle 8 (e.g. a cup)…”, where the capsule would inherently be inserted into the extraction chamber already).
Modified Flick does not disclose:
 The first and second parts have reached the close position without any beverage ingredient capsule housed in the extraction chamber so as to rinse or clean at least part of the extracting unit, the liquid supplier configured to supply the liquid at a rinsing or cleaning temperature that is different from a temperature of the liquid for forming the beverage.
However, Talon discloses, in the same field of invention of capsule based beverage machines, high temperature cleaning fluid passing through a beverage making apparatus when the housing contains no capsule (Cleaning fluid, Summary of the invention, Para. 12, lines 3-5, “…allows the cleaning fluid to pass through the cleaning channel (s)…If necessary, several wetting / draining cycles can be carried out, in which the cleaning liquid (for example, either hot water or hot decalcifying liquid) is alternatively…”, where the capsule carrier has a distribution opening when it does not house a capsule, where high temperature cleaning fluid would inherently be different from the cold liquid injected for beverages, Background of the invention, Para. 2). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the beverage making apparatus from modified Flick 2016 with the ability to clean the apparatus with cleaning fluid of a different temperature from beverage making while no capsule was present.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of being able to clean the entire apparatus without the need for disassembling any components as stated by Talon, Background of the invention, Para. 11, lines 2-3, “…beverage preparation machine… which can be cleaned and descaled, without the need for a disassembly operation…”.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Flick et al. (WO 2016005417 A1, hereinafter Flick 2016) in view of Baarman et al. (WO 2015148089 A1, hereinafter Baarman) in further view of Hanneson et al. (CN 105263375 A, hereinafter Hanneson).
Regarding claim 11, modified Flick 2016 teaches the apparatus according to claim 7, as set forth above.
Modified Flick does not disclose:
Wherein the control unit has an end-of-extraction management program which is run automatically when the liquid supply is interrupted to: immediately relatively move the first and second part into the distant position so as to remove any beverage ingredient capsule from inbetween the first and second part; or to maintain the first and second part in the close position during a predetermined period of time for allowing a manual request to supply via the liquid supplier an additional amount of liquid into the extraction chamber and, in the absence of such manual request during the predetermined period of time, to relatively move the first and second part into the distant position so as to remove any beverage ingredient capsule from inbetween the first and second part.
However, Hanneson discloses, in the same field of invention of capsule based beverage making apparatuses, a control system for ejecting a capsule if the liquid supply is interrupted (Para. 2 before claims, lines 2-6, “…if no pumping a predetermined amount of fluid…the process 200 proceeds to step 224 and the fluid pump 122 and deactivate 134 and displays an error message in the control interface 20. If the step 222 determines that a predetermined amount of fluid has been pumped during the time interval, the process 200 proceeds to 134 deactivated and the fluid pump 122 and the air pump 136 is activated for a predetermined time interval to eliminate any residual fluid capsule 16 in step 226…”, where process 200 is controlled by control system 190, where when fluid is already pumped into the extraction chamber, the capsule will be extracted; where when fluid is not pumped into the extraction chamber, the system is deactivated and awaits further instruction, inherently meaning the capsule is held within the closed position of the chamber). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the beverage making apparatus from modified Flick 2016 with the control system for ejecting a capsule if the liquid supply is interrupted as taught by Hanneson. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a fluid control system tailored specifically for interfacing with a capsule as stated by Hanneson, Para. 7 before claims, lines 1-3, “…a control system 190…implemented…the capsule 16 a process of preparing a beverage 200…”.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Flick et al. (WO 2016005417 A1, hereinafter Flick 2016) in view of Baarman et al. (WO 2015148089 A1, hereinafter Baarman) in further view of Rithener et al. (WO 2016026928 A1, hereinafter Rithener). 
Regarding claim 12, modified Flick 2016 teaches the apparatus according to claim 1, as set forth above. 
Modified Flick does not disclose:
Wherein the control unit is connected to at least one component and/or a capsule sensor in the machine by a wireless connection.
However, Rithener discloses, in the same field of invention of capsule based beverage making apparatuses, a beverage making apparatus with a control unit connected to a sensor in the machine through a wireless connection (Para. 1 from Interoperability of Beverage Preparation Machine and Capsule Dispenser, lines 4-5, “…The communication interface 134 can be configured for cabled media or wireless media or a combination thereof as discussed previously for the communication interface 104 of the beverage preparation machine…”, where the sensors are connected to the processing unit and the processing unit communicates via the communication interface). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the beverage making apparatus in modified Flick 2016 with a wireless connection between the sensors and the control unit as taught by Rithener.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of beverage information transfer as stated by Rithener, Abstract, line 5, “… obtain beverage preparation information…”. Furthermore, it would have been obvious to try modifying the connection method between sensors and the control unit as there are a finite limit of choices to use.

Response to Arguments
Applicant’s arguments, see Pages 7-10, filed 04/12/2022, with respect to the rejection(s) of claim(s) 1-13 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly-found prior art regarding sensors to detect specifically a user-receptacle to activate actuator movement.

	Newly added claims 16 and 17 are discussed above.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
06/07/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761